Motion by defendants to dismiss plaintiffs’ appeal, taken as of right, from order of Special Term (1) directing plaintiffs to serve an amended complaint separately stating and numbering each cause of action and (2) requiring plaintiffs to make the complaint more definite and specific as to the causes of action alleged. Motion granted, without costs. Insofar as the order in question requires plaintiff to make a more definite statement in the complaint, it is not appealable as of right (CPLR 5701, subd [b], par 2). In addition, although orders made on motions pursuant to CPLR 3014, seeking to compel a plaintiff to separately state and number his causes of action, have been held appealable (see Consolidated Airborne Systems v Silverman, 23 AD2d 695), we are of the opinion that the instant order does not affect a substantial right of the plaintiffs and therefore would not be appealable as of right under CPLR 5701 (subd [a], par 2, cl [v]). Accordingly, since permission was not obtained, the appeal must be dismissed. Sweeney, J. P., Kane, Mahoney, Larkin and Herlihy, JJ., concur.